EXHIBIT 10.27 COLLATERAL AGREEMENT COLLATERAL AGREEMENT, dated as of August 31, 2008, by and among GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation (“Borrower”), GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Delaware corporation (“GEM-DE”), GENERAL ENVIRONMENTAL MANAGEMENT OF RANCHO CORDOVA LLC, a California limited liability company (“GEMRC”), GEM MOBILE TREATMENT SERVICES, INC., a California corporation (“GEMMTS”), GEM 6 ACQUISITIONS CORPORATION, a Delaware corporation (“GEM 6”), and any and all Additional Grantors who may become a party to this Agreement from time to time (the Borrower, GEM-DE, GEMRC, GEMMTS, GEM 6 and such Additional Grantors are each hereinafter referred to as a “Grantor” and collectively as the “Grantors”), and CVC CALIFORNIA, LLC (the “Secured Party”) as Lender under the Revolving Credit and Term Loan Agreement of even date herewith (as amended, modified, supplemented and/or restated from time to time, the “Loan Agreement”) by and between the Borrower and the Secured Party. STATEMENT OF PURPOSE Pursuant to the Loan Agreement, the Secured Party is making and may hereafter from time to time make Loans to the Borrower in the aggregate principal amount of up to $13,500,000 at any time outstanding, upon the terms and subject to the conditions set forth therein. It is a condition precedent to the obligation of the Secured Party to make the Loans to the Borrower under the Loan Agreement that the Grantors shall have executed and delivered this Agreement to the Secured Party. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, and to induce the Secured Party to enter into the Loan Agreement and make the Loans to the Borrower thereunder, each Grantor hereby agrees with the Secured Party, as follows: ARTICLE I DEFINED TERMS Section 1.1.Terms Defined in the Uniform Commercial Code (a) The following terms when used in this Agreement shall have the meanings assigned to them in the UCC (as defined in Section 1.2 below) as in effect from time to time:“Account”, “Account Debtor”, “Authenticate”, “Certificated
